PER CURIAM.
The appellant challenges several orders entered in connection with the revocation of his probation. As to the order dated January 26, 2005, which the court entered on the appellant’s motion under Florida Rule of Criminal Procedure 3.800(b)(2), more than 60 days had passed after the filing of the motion and the court thus no longer had jurisdiction for the entry of this order. See Edmond v. State, 832 So.2d 782 (Fla. 4th DCA 2002). The January 2005 order is therefore vacated. However, the December 3, 2003, revocation order clearly reveals the court’s finding that the appellant committed each of the violations alleged in the charging affidavit. There was sufficient evidence to establish each of these violations, and the revocation of the appellant’s probation is therefore affirmed.
ERVIN, ALLEN and POLSTON, JJ., concur.